
	

115 HR 3312 : Systemic Risk Designation Improvement Act of 2017
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 3312
		IN THE SENATE OF THE UNITED STATES
		December 20, 2017Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to specify when bank holding
			 companies may be subject to certain enhanced supervision, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Systemic Risk Designation Improvement Act of 2017. 2.Revisions to Council authority (a)Purposes and dutiesSection 112 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5322) is amended in subsection (a)(2)(I) by inserting before the semicolon , which have been identified as global systemically important bank holding companies pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l) of section 165.
 (b)Enhanced supervisionSection 115 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5325) is amended—
 (1)in subsection (a)(1), by striking large, interconnected bank holding companies and inserting bank holding companies which have been identified as global systemically important bank holding companies pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l) of section 165; and
 (2)in subsection (a)(2)— (A)in subparagraph (A), by striking ; or at the end and inserting a period;
 (B)by striking the Council may and all that follows through differentiate and inserting the Council may differentiate; and (C)by striking subparagraph (B).
 (c)ReportsSection 116(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5326(a)) is amended by striking with total consolidated assets of $50,000,000,000 or greater and inserting which has been identified as a global systemically important bank holding company pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l) of section 165.
 (d)MitigationSection 121(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5331) is amended by striking with total consolidated assets of $50,000,000,000 or more and inserting which has been identified as a global systemically important bank holding company pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l) of section 165.
 (e)Office of financial researchSection 155 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5345) is amended in subsection (d) by striking with total consolidated assets of 50,000,000,000 or greater and inserting which have been identified as global systemically important bank holding companies pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l) of section 165.
			3.Revisions to Board authority
 (a)AcquisitionsSection 163 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5363) is amended by striking with total consolidated assets equal to or greater than $50,000,000,000 each place such term appears and inserting which has been identified as a global systemically important bank holding company pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l) of section 165.
 (b)Management interlocksSection 164 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5364) is amended by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which has been identified as a global systemically important bank holding company pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l) of section 165.
 (c)Enhanced supervision and prudential standardsSection 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365) is amended—
 (1)in subsection (a), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which have been identified as global systemically important bank holding companies pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l);
 (2)in subsection (a)(2)— (A)by striking (A) In general.—;
 (B)in subparagraph (A), by striking may and inserting shall; and (C)by striking subparagraph (B); and
 (3)in subsection (j), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which has been identified as a global systemically important bank holding company pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l).
 (d)Advanced tailoringSection 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365) is amended by adding at the end the following:
				
					(l)Additional bank holding companies subject to enhanced supervision and prudential standards by
			 tailored regulation
 (1)DeterminationThe Board of Governors may, within the limits of its existing resources— (A)determine that a bank holding company that has not been identified as a global systemically important bank holding company pursuant to section 217.402 of title 12, Code of Federal Regulations, shall be subject to certain enhanced supervision or prudential standards under this section, tailored to the risks presented, based on the considerations in paragraph (3), where material financial distress at the bank holding company, or the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of the individual bank holding company, could pose a threat to the financial stability of the United States; or
 (B)by regulation determine that a category of bank holding companies that have not been identified as global systemically important bank holding companies pursuant to section 217.402 of title 12, Code of Federal Regulations, shall be subject to certain enhanced supervision or prudential standards under this section, tailored to the risk presented by the category of bank holding companies, based on the considerations in paragraph (3), where material financial distress at the category of bank holding companies, or the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of the category of bank holding companies, could pose a threat to the financial stability of the United States.
 (2)Council approval of regulations with respect to categoriesNotwithstanding paragraph (1)(B), a regulation issued by the Board of Governors to make a determination under such paragraph (1)(B) shall not take effect unless the Council, by a vote of not fewer than two-thirds of the voting members then serving, including an affirmative vote by the Chairperson, approves the metrics used by the Board of Governors in establishing such regulation.
 (3)ConsiderationsIn making any determination under paragraph (1), the Board of Governors shall consider the following factors:
 (A)The size of the bank holding company. (B)The interconnectedness of the bank holding company.
 (C)The extent of readily available substitutes or financial institution infrastructure for the services of the bank holding company.
 (D)The global cross-jurisdictional activity of the bank holding company. (E)The complexity of the bank holding company.
 (4)Consistent application of considerationsIn making a determination under paragraph (1), the Board of Governors shall ensure that bank holding companies that are similarly situated with respect to the factors described under paragraph (3), are treated similarly for purposes of any enhanced supervision or prudential standards applied under this section.
 (5)Use of currently reported data to avoid unnecessary burdenFor purposes of making a determination under paragraph (1), the Board of Governors shall make use of data already being reported to the Board of Governors, including from calculating a bank holding company’s systemic indicator score, in order to avoid placing an unnecessary burden on bank holding companies..
 (e)Systemic identificationSection 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365), as amended by subsection (d), is further amended by adding at the end the following:
				
 (m)Systemic identificationWith respect to the identification of bank holding companies as global systemically important bank holding companies pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l), the Board of Governors shall—
 (1)publish, including on the Board of Governors’s website, a list of all bank holding companies that have been so identified, and keep such list current; and
 (2)solicit feedback from the Council on the identification process and on the application of such process to specific bank holding companies..
 4.Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to prohibit the Board of Governors of the Federal Reserve System from prescribing enhanced prudential standards for any bank holding company which the Board of Governors determines, based upon the bank holding company’s size, interconnectedness, substitutability, global cross-jurisdictional activity, and complexity, could pose a safety and soundness risk to the stability of the United States banking or financial system but has not been designated as a global systemically important bank holding company.
		5.Existing assessment termination schedule
			(a)Temporary extension of existing assessment
 (1)In generalEach bank holding company that, on the day that is 24 months following the date of the enactment of this Act, has total consolidated assets equal to or greater than $50,000,000,000, has not been identified as a global systemically important bank holding company pursuant to section 217.402 of title 12, Code of Federal Regulations, and has not been subjected to a determination under subsection (l) of section 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, shall be subject to assessments by the Secretary of the Treasury to the same extent as a bank holding company that has been so identified or subjected.
 (2)ConsiderationsIn making assessments pursuant to paragraph (1), the Secretary of the Treasury shall take into account differences among the bank holding companies subject to such assessment, based on the considerations for establishing the prudential standards under section 115 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5325).
 (3)Limitation on amount of assessmentsThe aggregate amount collected pursuant to paragraph (1) from all bank holding companies assessed under such paragraph shall be $58,000,000.
 (4)Payment period optionsThe Secretary of the Treasury shall offer the option of payments spread out before the end of the 48-month period following the date of the enactment of this Act, or shorter periods including the option of a one-time payment, at the discretion of each bank holding company paying assessments pursuant to paragraph (1).
 (5)Assessments to be made in addition to any other assessmentsThe assessments collected pursuant to paragraph (1) shall be in addition to, and not as a replacement of, any assessments required under any other law.
 (b)Treatment upon determinationA bank holding company assessed under this section shall no longer be subject to such assessments in the event it is identified as a global systemically important bank holding company pursuant to section 217.402 of title 12, Code of Federal Regulations, or subjected to a determination under subsection (l) of section 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act. Any prior payments made by such a banking holding company pursuant to an assessment under this section shall be nonrefundable.
 6.Effective dateThe amendments made by this Act shall take effect after the end of the 18-month period following the date of the enactment of this Act.
		
	Passed the House of Representatives December 19, 2017.Karen L. Haas,Clerk.
